Citation Nr: 0327387	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-04 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bronchial asthma or 
other respiratory disorder as secondary to service-connected 
gunshot wound to the chest with pneumothorax.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a gunshot wound to the 
chest and back.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1966 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the RO in 
Indianapolis, Indiana, which denied service connection for 
bronchial asthma as secondary to service-connected gunshot 
wound to the chest and confirmed and continued a 10 percent 
disability rating for postoperative residuals of a gunshot 
wound to the chest and back.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA.  However, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the veteran was not properly advised of the 
evidence needed to substantiate his claim; that is, once he 
had submitted a "substantially complete application", the 
RO was required to inform him "which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  (Quartuccio) 

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

In a statement submitted by the veteran dated July 2000, he 
reported treatment at Shore Memorial Hospital in Somers 
Point, New Jersey, in July 2000, for difficulty breathing.  
The RO should contact Shore Memorial Hospital and request all 
the veteran's treatment records for a lung disorder.

The Board finds that the veteran should be afforded a current 
VA examination to determine the severity of the veteran's 
service-connected postoperative residuals of a gunshot wound 
to the chest and back

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a lung disorder.  He 
should also provide names, addresses 
and dates of treatment for any health 
care provider, which has treated him 
for postoperative residuals of a 
gunshot wound to the chest and back 
since April 1999.  After the releases 
are signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records, 
including those from Shore Memorial 
Hospital.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should arrange for the 
veteran to undergo a VA examination to 
determine the nature and extent of 
impairment from the service-connected 
postoperative residuals of a gunshot 
wound to the chest and back.  All 
indicated studies of the chest and 
back, including x-rays and range of 
motion studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain, and all muscle groups affected 
by the gunshot wound or by repair.  Any 
scarring should also be addressed and 
any impairment associated therewith, 
identified.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not feasible, the examiner 
should so state.  The rationale for all 
opinions expressed should be explained.  
The veteran's claims file, including a 
copy of this REMAND, should be made 
available to the examiner.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be 
furnished a supplemental statement of 
the case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




